Title: 24. To Hendrik Calkoen, 27 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       Letter 24
       sir
       Amsterdam October 27. 1780
      
      Question 27. How was the Situation of Manufactures, manual Art and Trade in general, at the Beginning of this War? What Change have they Suffered?
      
      Manufactures in general, never flourished in America. They were never attended only by Women and Children who could not work in the Field, and by Men at certain Seasons of the Year, and at certain Intervals of Time when they could not be employed in the Cultivation of the Lands, because that Labour upon Land in that Country is more profitable, than in Manufactures. These they could import and purchase with the Produce of their Soil cheaper than they could make them. The Cause of this, is the Plenty of wild Land. A days Work worth two shillings upon wild Land, not only produced two shillings in the Crop, but made the Land worth too shillings more: whereas a days work of the Same Price applied to Manufactures, produced only the two shillings.
      Since the War however, Freight and Insurance have been so high, that Manufactures have been more attended to. Manufactures of Salt Peter, Salt, Powder, Cannon, Arms, have been introduced. Cloathing in Wool and Flax has been made, and many other necessary Things, but these for the Reason before given will last no longer than the War, or than the Hazard of their Trade.
      America is the Country of Raw Materials, and of Commerce enough to carry them to a good Market—But Europe is the Country for Manufactures and Commerce. Thus Europe and America will be Blessings to each other, if some malevolent Policy does not frustrate the Purposes of Nature.
      I have the Honour to be &c.
      
       John Adams
      
     